COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bumgardner and Senior Judge Overton
Argued at Richmond, Virginia


STEVIE ADAMS
                                         MEMORANDUM OPINION * BY
v.   Record No. 0641-99-2            JUDGE RUDOLPH BUMGARDNER, III
                                              MAY 16, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF SPOTSYLVANIA COUNTY
                 William H. Ledbetter, Jr., Judge

          Martin W. Lester, Deputy Public Defender, for
          appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     The trial court revoked a previously suspended sentence

upon the defendant's stipulation that he violated the terms of

his probation.   On appeal for the first time, the defendant

contends the trial court lacked jurisdiction to revoke his

suspended sentence because the Commonwealth failed to notify his

biological father of the original proceedings in the juvenile

and domestic relations district court pursuant to former Code

§§ 16.1-263 and -264.

     The defendant was charged in the juvenile and domestic

relations district court with possession of cocaine with intent


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
to distribute.   The offense date was March 26, 1997.   The

juvenile and domestic relations district court found probable

cause and transferred the case to the circuit court.    Adams

appealed the transfer decision, but the circuit court found the

transfer appropriate and authorized the Commonwealth to seek an

indictment.   A grand jury indicted the defendant, and the

circuit court tried the defendant with a jury, which convicted

of the lesser-included offense of possession of cocaine.

     Moore v. Commonwealth, 259 Va. 405, 410, __ S.E.2d __, __

(2000), held that Code § 16.1-269.1(E) cured a defect in a

juvenile court proceeding resulting from failure to notify the

defendant's father of the proceedings pursuant to Code

§§ 16.1-263 and -264.   Code § 16.1-269.1(E) applies to offenses

committed after July 1, 1996.   This offense occurred after that

date, and a grand jury indicted the defendant.   Accordingly, the

indictment cured any defect that occurred, and we affirm the

revocation.

                                                           Affirmed.




                                - 2 -